Citation Nr: 0117842	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  98-17 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected gastrointestinal disability, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel



INTRODUCTION

The veteran had active military service in the United States 
Marine Corps from November 1967 to July 1969.  He served in 
Vietnam and was awarded the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO) which denied the veteran's claim of 
entitlement to a rating in excess of 30 percent for his 
service-connected PTSD and which also denied entitlement to a 
rating in excess of 20 percent for his service-connected 
gastrointestinal disability.  

In December 1998, during the pendency of this appeal, the 
evaluation assigned the veteran's PTSD was increased to 50 
percent disabling.  In February 2001, the evaluation assigned 
the veteran's PTSD was increased to 70 percent disabling.  
Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his appeal as to the issue of an increased rating 
for PTSD.  That claim therefore remains before the Board for 
review.

Other issues

The veteran's representative, in a May 2001 statement, argued 
that, in addition to the issues listed on the title page of 
this action, the issue of entitlement to a total rating based 
on unemployability due to service-connected disabilities 
(TDIU) is also before the Board for disposition.  

A review of the record indicates that the January 1998 RO 
rating decision which denied the veteran's claims of 
entitlement to increased ratings for PTSD and his 
gastrointestinal disability denied the veteran entitlement to 
a TDIU.  Although the veteran perfected an appeal as to the 
two issues listed on the first page of this decision, he did 
not timely appeal the issue of entitlement to a TDIU.

Specifically, the veteran was notified of this decision later 
in January 1998.  In August 1998, the veteran submitted a 
Notice of Disagreement with the January 1998 rating decision 
with respect to the denial of the increased rating claims; he 
did not reference the issue of TDIU.  The veteran was issued 
a Statement of the Case in September 1998 addressing the 
increased rating claims, and in October 1998 he submitted a 
VA Form 9 with an attached statement.  Neither the VA Form 9 
nor the attached statement referenced the issue of TDIU.  
Indeed, the attached statement specifically identified only 
the increased rating claims as the issues on appeal.  
Thereafter, no pertinent correspondence was received from 
either the veteran or his representative until March 1999.  
At that time, the veteran submitted a statement in which he 
identified the increased rating claims as the issues on 
appeal, but also mentioned that he had not been gainfully 
employed since 1988.

The veteran's representative argues that, notwithstanding the 
fact that the veteran did not timely appeal the claim of 
entitlement to TDIU from the adverse January 1998 rating 
decision, the issue was nevertheless still before the Board.  
The representative essentially argues that when the December 
1998 and February 2001 rating decisions increased the 
evaluation assigned the veteran's PTSD to 50 percent and 70 
percent disabling, respectively, VA was obligated to 
readjudicate the issue of TDIU.  

The record reflects, and the representative admits, that the 
veteran did not timely appeal the January 1998 denial of 
entitlement to TDIU.  Indeed, the record shows that the 
veteran did not even reference the denial of entitlement to 
TDIU until more than one year after notice of the January 
1998 rating decision.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2000).  Although 
the representative asserts that the Board has jurisdiction 
over the issue of entitlement to TDIU, in the absence of a 
Notice of Disagreement (NOD) within one year of notice of the 
January 1998 rating decision, there is no basis in the 
pertinent law or regulations for the Board to assume 
jurisdiction over that issue.  See 38 U.S.C.A. § 7105(a) 
(West 1991); 38 C.F.R. § 20.200 (2000) [appeal consists of a 
timely filed NOD in writing and, after a Statement of the 
Case has been furnished, a timely filed Substantive Appeal]; 
38 U.S.C.A. § 7105(b)(1) (West 1991) [other than in 
simultaneously contested claims, NOD shall be filed within 
one year from the date of mailing of notice of the result of 
initial review or determination]; 38 U.S.C.A. § 7105(c) (West 
1991) [if NOD is not filed within the prescribed period, the 
action or determination shall become final].

The Board notes that the facts in this situation are 
distinguishable from those present in Roberson v. Principi, 
No. 00-7009 (Fed. Cir. May 29, 2001).  In Roberson, a 1984 
rating decision granted service connection for PTSD, 
assigning a 70 percent evaluation, although there was 
evidence at the time of the rating decision showing that the 
veteran had been unemployed for at least a year.  The United 
States Court of Appeals for the Federal Circuit concluded 
that where a veteran submits evidence of a medical disability 
and makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability, VA must 
consider entitlement to TDIU.  In this case, unlike in 
Roberson, the veteran's claim for entitlement to TDIU was 
specifically addressed and denied in a January 1998 rating 
decision.  The veteran was apprised of his appellate rights 
with respect to that issue but elected not to initiate an 
appeal of the adverse January 1998 decision on his TDIU 
claim.  The record therefore clearly shows that the issue of 
entitlement to TDIU is not currently before the Board and 
therefore cannot and will not be addressed by the Board.  

The Board therefore believes that the representative is in 
effect raising another claim of entitlement to a TDIU. The 
Board accordingly refers the issue of entitlement to a TDIU 
to the RO for appropriate consideration.
 
In March 1999 the veteran requested that the then currently 
assigned 50 percent evaluation for PTSD be made effective as 
of June 1997.  In February 2001, the RO increased the 
evaluation assigned the veteran's PTSD to 70 percent, 
effective May 22, 1997.  The record reflects that the veteran 
has not expressed any further disagreement with respect to 
the effective date assigned any rating increase for PTSD.  It 
therefore appears that the veteran's concerns as to the 
assignment of an effective date have been satisfied by the 
actions of the RO.  In any event, the issue of entitlement to 
an earlier effective date has never been developed for appeal 
and will be discussed no further herein.


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment, with deficiencies in most areas such as 
work, family relations, thinking or mood, due to symptoms 
including suicidal ideation and difficulty in adapting to 
stressful circumstances; his PTSD is not productive of total 
occupational and social impairment.

2.  The veteran's gastrointestinal disability is manifested 
by a hiatal hernia, well controlled duodenal ulcer disease, 
and only minimal residuals of a cholecystectomy, with 
symptoms including persistently recurrent epigastric distress 
with dysphagia, vomiting, diarrhea and impairment of health, 
but without evidence of material weight loss, hematemesis, 
melena or anemia, or recurrent incapacitating episodes of 
duodenal ulcer disease averaging ten days or more in duration 
at least four or more times a year.

3.  The veteran has a scar associated with his service-
connected gall bladder removal; the scar is nontender, 
without evidence of poor nourishment, ulceration, or any 
functional limitation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 9411 
(2000).

2.  The criteria for a 30 percent evaluation for 
gastrointestinal disability have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.114, 
Diagnostic Codes 7305, 7318, 7346 (2000). 

3.  A separate noncompensable disability rating is assigned 
for the scar on the veteran's abdomen.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2000); Esteban v. Brown, 6 Vet. App. 
259 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to disability ratings in 
excess of the currently assigned 70 percent for PTSD and in 
excess of 20 percent for gastrointestinal disability.

In the interest of clarity, the Board will first dispose of 
the initial matter of whether VA's duty to assist has been 
fulfilled with respect to the two issues on appeal.  The 
Board will also review the law and regulations which are 
common to increased disability rating claims.  The Board will 
then address each issue on appeal in turn.  As to each issue, 
the Board will review the specifically applicable 
regulations, then briefly review the factual background of 
the case and then discuss the particular issue on appeal.

Initial matter - duty to assist

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 [VCAA], 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It applies to this case.  The VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for a higher evaluation for his service-
connected PTSD and gastrointestinal disability.  Moreover, 
the RO has provided the veteran with current VA examinations 
of the referenced disabilities.  There is no indication of 
any outstanding evidence which should be obtained.  

In this connection, the Board notes that the veteran has 
requested that VA afford him a Social and Industrial Survey 
in connection with his PTSD claim.  After reviewing the 
evidence on file, however, the Board concludes that the 
multiple VA examinations of the veteran's PTSD conducted in 
connection with the instant claim, as well as recent VA 
treatment reports, provide sufficient information for the 
purpose of evaluating the veteran's PTSD.  

The Board further observes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument with respect to the issues on 
appeal.

In sum, therefore, the facts relevant to this appeal have 
been properly developed and there is no further action 
required to be undertaken to comply with the provisions of 
the VCAA.

Relevant law and regulations

Disability ratings - general considerations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.321(a), 4.1 (2000).  Separate diagnostic codes identify the 
various disabilities.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2000).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating. Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2000). 

Words such as "mild", "considerable" and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (2000).  It should also 
be noted that use of terminology such as "mild" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (2000); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the veteran is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2000). In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim. 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.


1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 70 percent disabling.

Factual background

As noted above, the veteran served in combat in Vietnam.  
Service connection for PTSD was granted in July 1983, 
evaluated as 10 percent disabling.  In December 1990, the 
evaluation assigned the veteran's PTSD was increased to 30 
percent disabling.  

In June 1997, the veteran contacted the RO through the office 
of his Congressman.  His communication was treated as a claim 
for an increased rating for PTSD.  In December 1998, the 
evaluation assigned the veteran's PTSD was increased to 50 
percent disabling, effective October 30, 1998.  However, in 
February 2001, the evaluation assigned the PTSD was increased 
to 70 percent disabling effective May 22, 1997.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(1999); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

On file are records from the Social Security Administration 
(SSA), which include private examination reports and VA and 
private treatment records for 1988 to 1990.  The SSA records 
show that the veteran was treated for numerous bone fractures 
sustained in an 1988 motor vehicle accident (MVA).  He was 
also treated for traumatic brain injury resulting from the 
MVA with associated cognitive and memory sequelae.  The 
records show that the veteran developed amnestic disorder and 
dysthymia from the MVA as well.  They also show treatment for 
psychiatric symptoms including depression, intrusive 
thoughts, flashbacks, anxiety and isolative tendencies.  Many 
of the above psychiatric symptoms were related at least in 
part to the 1988 MVA, in addition to service experiences.  
The SSA records show that the veteran was considered unable 
to return to work because of his physical problems, and was 
also considered temporarily disabled due to his amnestic 
disorder and dysthymia.

On file are VA treatment reports for 1995 to November 2000 
which document psychiatric complaints, including flashbacks, 
nightmares and panic attacks.  The treatment reports 
consistently show that the veteran was oriented and in good 
contact with reality on mental status examination.  The 
treatment reports show that while by 1997, the veteran's 
symptoms were considered well controlled, in November 2000, 
the veteran presented with increased symptoms after reporting 
that his wife had recently obtained a protective order 
against him on the basis of alleged domestic violence; he 
denied that he assaulted his wife.  On mental status 
examination, the veteran's affect was described as 
restricted, and his mood as euthymic.  His thought processes 
were linear and logical and there was no evidence of suicidal 
or homicidal ideation or any signs of psychosis.  His 
cognition was grossly intact.  The veteran was diagnosed with 
PTSD and assigned a Global Assessment of Functioning (GAF) 
score of 55.  Other treatment reports show that the veteran 
would present as neat and clean in appearance, with 
appropriate affect and with mood ranging from pleasant to 
anxious.  Other recent treatment reports note that the 
veteran was experiencing decreased sleep and increased 
agitation. 

The veteran was afforded a VA psychiatric examination in July 
1997, at which time he complained of nightmares almost every 
night, as well as daily intrusive thoughts.  He also reported 
experiencing occasional panic attacks, a startle reflex and a 
decrease in his concentration, energy level and libido.  The 
veteran denied any mood swings and denied any obsessions or 
compulsions.  The veteran reported that he had not worked 
since 1988 and that he was unable to work at present due to 
psychiatric problems.  The veteran also indicated that he did 
not feel close to any of his former wives.  The veteran was 
alert and oriented on mental status examination, and was 
casually dressed and groomed.  His affect was appropriate and 
stable, but mildly constricted.  His mood was depressed but 
he denied any suicidal or homicidal ideation.  The veteran 
exhibited a mild amount of anxiety on examination, but he 
denied any phobias.  There was evidence of memory impairment 
on cognitive testing.  The veteran's speech was logical, 
relevant and coherent, with normal rate, rhythm and tone.  
His thought processes were linear and goal-directed, with no 
looseness of associations, tangentiality or 
circumstantiality.  Thought content was negative for any 
hallucinations or delusions, and the veteran denied any 
paranoia or ideas of reference.  The veteran's insight was 
poor but his judgment was described as good.  

The veteran was diagnosed with PTSD and assigned a GAF score 
of 55.  The examiner concluded that the veteran's PTSD was 
moderately severe in nature, and was productive of 
nightmares, intrusive thoughts, irritability and a startle 
reaction.  He noted that the veteran had been antisocial from 
a social and employment standpoint for approximately nine 
years, and that the veteran had moderate restriction of his 
activities of daily living and moderate difficulty in 
maintaining social functioning.  He was able to take care of 
his personal needs.  His capacity for social adaptation was 
considered moderately impaired, as was his capacity for 
sustaining concentration and persistence.  Although the 
veteran was able to understand and follow instructions, his 
ability to maintain attention to perform simple repetitive 
tasks was considered severely impaired, as was his capacity 
for memory and concentration.  His ability to relate to 
fellow workers and supervisors, and his ability to withstand 
the ordinary stress and pressure associated with a day-to-day 
work activity and to deal with the public was considered 
severely impaired.

On file is the report of an October 1998 VA examination, at 
which time the veteran reported that he remained in contact 
with his sister.  He also reported his history of involvement 
in an MVA in 1988, resulting in orthopedic fractures and 
traumatic brain injury.  The veteran's complaints included 
nightmares and severely disturbed sleep patterns, high 
anxiety and panic attacks, suspiciousness, periods of 
depression, feelings of alienation, intrusive thoughts and 
flashbacks.  The veteran reported that he walked the 
perimeter of his house at night.  He reported experiencing 
suicidal ideation up to five times each year.  On mental 
status examination, the veteran was oriented and exhibited a 
full range of affect, with marked anxiety and crying.  His 
speech and thought content were normal, and the veteran 
denied any hallucinations or delusions.  Psychological 
testing was consistent with a diagnosis of PTSD.  The veteran 
was diagnosed with PTSD and assigned a GAF score of 40.

The veteran was afforded a VA examination in November 2000, 
at which time he reported experiencing increased psychiatric 
symptoms.  He indicated that he had temper problems and 
walked in his sleep.  He indicated that his sleep was 
impaired, even with medications, and that he was very 
restless.  He reported experiencing nightmares up to twice 
each week that he remembered, but he indicated that he might 
have had nightmares that he did not recall.  He also 
complained of flashbacks.  He reported that his wife had told 
him in the past that he hollered and screamed at night, and 
he reported experiencing frequent panic attacks.  He reported 
that he was unable to concentrate and that his memory was 
impaired.  The veteran indicated that he experienced feelings 
of guilt and that he cried a lot.  He also indicated that he 
was typically anxious and uptight.  The veteran also reported 
sensitivity to various stimuli associated with service.  He 
reported that he was unable to tolerate being around other 
people and that he tended to withdraw and to isolate himself; 
he reported that his relationships with people were impaired 
as a result of his symptoms.  He did indicate that, despite 
some conflicts, he had a generally good relationship with his 
sister.  He reported, though, that he was separated from his 
wife and that she had a protective order against him on the 
basis of a domestic violence accusation.  He indicated that 
the protective order prevented him from seeing his minor 
children, and that prior to the protective order, he had been 
very involved in the care of his minor children; he reported 
little contact with his adult children.  With respect to 
employability, the veteran indicated that although he had 
severe physical disabilities, he also believed that his 
psychiatric disability alone prevented him from working; he 
reported that he had not tried to work since 1988.  The 
examiner noted that the veteran was driven to the appointment 
by a friend.

On mental status examination, the veteran presented as 
casually dressed but neat and appropriately groomed.  He made 
good eye contact.  His behavior was appropriate, although he 
was somewhat distractible and poorly organized.  He was alert 
and oriented, except as to the date.  He exhibited some 
concentration and memory problems on cognitive testing, with 
moderate impairment of memory.  His affect was constricted 
and his mood dysphoric; the veteran indicated that he was 
currently feeling hopeless.  He also reported occasional 
suicidal ideation, but without any attempts.  The veteran was 
restless, anxious and irritable on examination.  His speech 
was normal, and he was coherent, relevant and rational.  
There were no indications of looseness of association, 
tangentiality or circumstantiality.  There was no indication 
of hallucinations or delusions.  The veteran was able to give 
abstract interpretations to proverbs of fair quality.  His 
judgment and insight were described as fair.  The veteran was 
diagnosed with PTSD and assigned a GAF score of 50.  He was 
also assigned a "Social and Occupational Functioning Scale" 
of 45.  The examiner noted that the veteran's social 
relationships were poor, and that he was alienated from 
others and had difficulty dealing with ordinary social 
situations.

Specific schedular criteria

The veteran's PTSD is currently rated as 70 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2000).  

The Board observes in passing that the regulations pertaining 
to mental disorders were revised effective November 7, 1996.  
See 61 Fed. Reg. 52700 (Oct. 8, 1996).  Since the veteran's 
claim for an increased rating was filed in June 1997, only 
the currently applicable schedular criteria may be applied.  
Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

The provisions of Diagnostic Code 9411 read as follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods of 
inability to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

10%  Occupational and social impairment 
due to mild or transient symptoms that 
decrease work efficiency and ability to 
perform occupational tasks only during 
periods of significant stress, or 
symptoms controlled by continuous 
medication.

0%  A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational or social functioning or to 
require continuous medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).  

The Court has held that Global Assessment of Functioning 
(GAF) scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32] [hereinafter DSM-IV].  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores from 31 to 40 reflect some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.   

Analysis

Schedular rating

The veteran contends, in essence, that his PTSD warrants a 
disability rating in excess of 70 percent.  He contends that 
he is currently unemployable because of his PTSD.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In the case at hand, the 
veteran's PTSD is currently rated under 38 C.F.R. § 4.130, DC 
9411; that diagnostic code pertains specifically to PTSD.  
Moreover, the Board notes that under the provisions of 
38 C.F.R. § 4.130, all mental disorders, regardless of the 
diagnostic code assigned, are rated under one set of 
criteria.  Accordingly, the Board concludes that the veteran 
is appropriately rated under DC 9411.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The evidence of record demonstrates that the veteran's PTSD 
is productive of occasional suicidal ideation as well as 
severe impairment in his ability to relate to fellow workers 
and supervisors, to withstand the ordinary stress and 
pressure associated with routine work activity and 
interacting with the public, and in his ability to maintain 
attention to perform simple tasks.  With respect to whether 
the medical and other evidence supports a 100 percent rating 
for PTSD, the record is negative for evidence of symptoms 
consistent with the assignment of a 100 percent rating, 
including gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  It appears that the veteran does not himself contend 
that he has such symptoms.

While the veteran reported at his October 1998 and November 
2000 VA examinations that he experienced occasional suicidal 
ideation, up to five times each year, he denied any recent 
suicide attempts.  Moreover VA treatment reports, including 
for November 2000, are negative for any reference to suicidal 
ideation.  In addition, while the veteran reported 
experiencing temper problems and is apparently barred from 
contacting his wife and children pursuant to a protective 
order purportedly issued on the basis of an allegation of 
domestic abuse, the veteran has denied that he assaulted his 
wife, and has consistently denied any homicidal ideation.  
The evidence therefore does not demonstrate that the veteran 
is a persistent danger to himself or to others.  

Although the veteran experiences symptoms including 
flashbacks and intrusive thoughts, he has consistently denied 
experiencing any hallucinations or delusions, and his 
treating physicians have consistently described him as 
oriented and in good contact with reality, with linear and 
logical thought processes.  Moreover, he was oriented at his 
July 1997, October 1998 and November 2000 examinations, 
except as to date at his November 2000 examination.  The 
examiners noted the absence of any hallucinations or 
delusions, and the veteran displayed normal speech without 
any looseness of associations, tangentiality or 
circumstantiality.  The veteran's judgment was considered 
good by the July 1997 examiner and fair by the November 2000 
examiner.  In sum, the evidence clearly demonstrates the 
absence of any gross impairment in thought processes or 
communication, or persistent delusions or hallucinations.  
Moreover, the veteran's behavior was considered appropriate 
by his November 2000 examiner, and, as noted above, the 
veteran's examiners have consistently described the veteran's 
judgment as at least fair.

Although the veteran has clearly demonstrated that he 
experiences some cognitive deficits, particularly with 
respect to memory and concentration, he has neither alleged 
nor demonstrated any memory impairment of such severity as to 
restrict his ability to recall the names of his close 
relatives, his former occupation or his own name.  Indeed, 
while the July 1997 examiner noted that the veteran 
experienced  impairment of his ability to maintain attention 
in performing simple tasks, he nevertheless was able to 
follow instructions.  Moreover, the November 2000 examiner, 
while describing the veteran as poorly organized, 
nevertheless described the veteran's memory as only 
moderately impaired, with fair ability for abstractions.    

The Board notes that the July 1997 examiner concluded that 
the veteran experienced some restriction of his activities of 
daily living.  The examiner described the restriction as only 
moderate in nature, however, and noted that the veteran was 
able to take care of his personal needs.  The record also 
reflects, in this regard, that the veteran repeatedly 
presented on examination as neat in appearance.

Although the veteran contends that his PTSD is responsible 
for his history of unemployment since 1988, the record 
reflects that the veteran in fact stopped working in 1988 
following the sudden onset of rather significant physical 
disabilities in an MVA.  As described in the private medical 
opinions associated with SSA records, those physical 
disabilities were considered significant enough to preclude 
the veteran from returning to work.  Moreover, the only 
medical opinion associated with the SSA records addressing 
whether any psychiatric conditions prevented the veteran from 
working indicated only that the veteran was temporarily 
disabled from work due to an amnestic disorder and dysthymia.  
Significantly, the amnestic disorder and dysthymia were 
considered related to the 1988 MVA and not to the veteran's 
PTSD.  Even more significantly, no other psychiatric symptoms 
were implicated in the veteran's unemployment.  The veteran 
admittedly has not attempted to work since 1988.  

Moreover, and significantly in the Board's opinion, while the 
veteran reported to his July 1997 and November 2000 examiners 
that he was precluded from working because of his PTSD, 
neither examiner concluded that the veteran's PTSD, in fact, 
was productive of total occupational impairment.  Indeed, 
while the July 1997 examiner concluded that the veteran 
exhibited severe impairment in his ability to relate to 
fellow workers and supervisors, and to withstand the ordinary 
stress of work, the examiner nevertheless described the 
veteran's PTSD as no more than moderately severe in nature, 
assigning a GAF score of 55 consistent with that conclusion.  
The November 2000 examiner assigned a GAF score of 50, which 
was slightly less than the GAF score of 55 assigned in July 
1997 and greater that the GAF score of 40 assigned in October 
1998.  These GAF scores, although reflective of impairment in 
areas such as interpersonal relationships and occupational 
functioning, are not consistent with the types of 
symptomatology which would warrant the assignment of a 100 
percent rating, such as behavior being considerably 
influenced by delusions or hallucinations (GAF score of 21 to 
30); gross impairment in communications (GAF score of 11 to 
20); and persistent danger of hurting himself or others (GAF 
score of 1 to 10).    

Accordingly, the Board concludes that the weight of the 
evidence on file shows that the veteran's PTSD is not 
productive of total occupational impairment.  

The Board notes that the veteran has reported that he is 
unable to tolerate other people and that he tends to isolate 
himself.  Indeed, the July 1997 examiner identified 
significant impairment of the veteran's social adaptability, 
describing the veteran as antisocial.  The record 
nevertheless reflects that the veteran remains on good terms 
with relatives including his sister, and that he has at least 
one friend, as reported by the November 2000 examiner.  
Moreover, the record suggests that the veteran is on good 
terms with his minor children, although he is currently 
prevented from interacting with his children by a protective 
order.  In the Board's opinion, the above is not consistent 
with total social impairment, warranting a 100 percent 
evaluation for PTSD.
 
Accordingly, because as discussed above the evidence on file 
does not demonstrate psychiatric symptoms associated with 
PTSD which are productive of total occupational and social 
impairment, the Board concludes that the weight of the 
evidence preponderates against the veteran's claim for an 
evaluation in excess of 70 percent for PTSD.  The benefit 
sought on appeal is therefore denied.  

Extraschedular rating

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 [finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure].  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321 (2000).  
The RO considered an extraschedular disability rating under 
38 C.F.R. § 3.321(b) in its February 2001 Supplemental 
Statement of the Case.  The Board will, accordingly, consider 
the provisions of 38 C.F.R. § 3.321(b)(1) with respect to the 
possible assignment of an extraschedular rating for the 
veteran's service-connected PTSD.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

The evidence, medical and otherwise, pertaining to the 
severity of the veteran's PTSD has been presented and 
discussed above and will not be repeated in great detail.

"An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

The veteran in essence has alleged that because his PTSD 
prevents him from working, his is an exceptional case.  

The record reflects that the veteran stopped working in 1988 
immediately following an MVA in which he suffered numerous 
serious physical disabilities; he has not attempted to work 
since that time.  SSA records show that the veteran's 
physical disabilities were sufficient to prevent him from 
returning to work, and the only psychiatric disorders 
identified as interfering with his employability were an 
amnestic disorder and dysthymia related to the 1988 MVA; none 
of the veteran's PTSD symptoms were implicated in his 
inability to return to work.  

The record further reflects that the veteran informed his 
July 1997 and November 2000 examiners that he believed that 
his PTSD rendered him unemployable, but that neither examiner 
concluded that the veteran's PTSD interfered with his 
employability to the extent suggested by the veteran.  
Indeed, the July 1997 examiner, while reporting that the 
veteran had severe impairment of his ability to work with 
other employees and supervisors, described the veteran's PTSD 
as moderately severe in nature only.  In essence, there is no 
medical evidence showing that the veteran's PTSD has caused 
unusual interference with work other than that contemplated 
within the schedular standards.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

In addition, the veteran neither contends, nor has submitted 
evidence tending to show, that his service-connected PTSD 
requires frequent periods of hospitalization.  VA treatment 
records on file document only occasional treatment of the 
veteran's PTSD.  Furthermore, there is nothing of record to 
suggest that the schedular criteria set forth above are 
inadequate for the rating of the veteran's disability. 

In short, the Board concludes that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet,. App. 
289, 293 (1992);  Accordingly, the Board determines that the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted for PTSD. 

2.  Entitlement to an increased disability rating for 
service-connected gastrointestinal disability, currently 
evaluated as 20 percent disabling.

Factual background

Service connection for peptic ulcer was granted in July 1970; 
a 10 percent disability rating was assigned.  In December 
1970, service connection for residuals of a cholecystectomy 
and for hiatus hernia was granted; the veteran was assigned a 
combined disability rating of 30 percent for peptic ulcer, 
residuals of a cholecystectomy and hiatus hernia under 
Diagnostic Codes 7305, 7318 and 7346.  In November 1975, the 
evaluation assigned the veteran's service-connected 
gastrointestinal disability was decreased to 10 percent 
disabling.  In September 1993, the evaluation assigned the 
veteran's gastrointestinal disability was increased to 20 
percent disabling under DC 7305.  This evaluation has 
remained in effect since that time.

Service medical records show that the veteran, at enlistment 
in October 1967, weighed 122 pounds.  On physical examination 
in July 1968 he weighed 140 pounds.  The records show that 
the veteran, in August 1968, reported a three week history of 
recurrent crampy epigastric pain.  He was thereafter 
hospitalized in September 1968, at which time he was found to 
have a duodenal ulcer.  The veteran continued to exhibit 
gastrointestinal problems and during hospitalization from 
October 1968 to January 1969 was found to have a hiatal 
hernia.  He also underwent a cholecystectomy in December 
1968.

On file are records from the Social Security Administration 
(SSA), which include private examination reports and VA and 
private treatment records for 1988 to 1990.  The SSA records 
show that the veteran was treated for numerous bone fractures 
sustained in the 1988 MVA.  The treatment records also show 
complaints of upset stomach and vomiting.  

VA treatment records for 1995 to November 2000 record that 
the veteran's weight for that period fluctuated from 153 to 
237 pounds, although the records show that the veteran 
weighed more than 171 pounds only for a short period in 1996, 
and that his weight thereafter stabilized to under 171 pounds 
after he was placed on a diet and exercise regimen.  His 
ideal weight was described as 160 pounds.  A nutritional 
assessment in 1995 described the veteran as mildly 
malnourished, but with a good appetite, and an adequate 
nutritional status.  Laboratory studies showed that the 
veteran's hemoglobin and red blood cell count was below the 
reference range, but the treatment reports are negative for 
any diagnosis of anemia.  By 1997, the veteran's weight had 
stabilized to approximately 165 pounds.  The treatment 
reports show that the veteran reported, historically, a 24 
year history of heartburn, although symptoms were controlled 
with medication.  He was noted to be on medication for a 
duodenal ulcer.  The treatment reports show that the veteran 
presented in February 1995 with complaints of nausea, 
vomiting and diarrhea which were attributed to viral 
gastroenteritis.  In September 1995 the veteran reported 
nausea and an inability to keep water down.  In October 1995, 
the veteran reported symptoms of nausea, vomiting and 
diarrhea which were attributed to gastroenteritis.  In March 
1996 the veteran was treated for nausea associated with pain 
from an inguinal hernia repair.  In April, September and 
November 1996, the veteran reported symptoms including 
nausea, vomiting and diarrhea; the April 1996 and November 
1996 episodes were attributed to gastroenteritis.  The 
veteran consistently denied experiencing any hematemesis, and 
his abdomen was soft and nontender on examination, with 
positive bowel sounds.  The records reflect that the 
veteran's symptoms tended to resolve within two weeks.  In 
June 1997, the veteran again reported episodes of nausea and 
vomiting; he was diagnosed with gastritis.  Subsequent 
treatment reports show that the veteran was hospitalized in 
September 2000 after developing hemoptysis, vomiting and 
dysphagia in an apparent allergic reaction to a new 
medication.  His weight at that time was 160 pounds.  The 
veteran's symptoms improved with hospitalization.  The 
treatment reports document treatment for multiple physical 
disabilities.

The veteran was afforded a VA general medical examination in 
July 1997, at which time he reported that he worked in 
construction until 1988, and that he was currently unable to 
work secondary to stomach problems.  The veteran reported 
that his last episode of gastrointestinal bleeding was in 
1995, and that his symptoms were currently reasonably well 
controlled with medication.  He denied any current nausea or 
vomiting and denied any history of hematemesis or melena.  
The veteran reported that he last experienced a vomiting 
episode in June 1997, at which time he was given anti-emetics 
with relief of symptoms and diagnosed with gastritis.  The 
veteran denied any current residuals associated with his 
cholecystectomy.  

Physical examination disclosed that the veteran was well 
developed and well nourished.  He weighed 165 pounds.  The 
veteran's abdomen showed no evidence of rigidity or 
epigastric tenderness, and was soft, without evidence of 
hepatosplenomegaly or masses.  Bowel sounds were present.  
Upper gastrointestinal series showed the presence of a small 
sliding hiatus hernia with Grade I gastroesophageal reflux.  
No acute ulcer crater in the distal esophagus was identified.  
There was no radiological suggestion of esophagitis.  The 
series showed some deformity at the inferior part of the base 
of the duodenal bulb, but the radiologist did not believe 
there was any active ulcer crater.  Laboratory testing showed 
that the veteran's hemoglobin was in the reference range, but 
that his red blood cell count was slightly below the 
reference range.  The veteran was diagnosed with old history 
of duodenal ulcer, symptoms reasonably controlled with 
conservative medication, and with gastroesophageal reflux 
disease per X-ray.  The veteran was also diagnosed as status 
post cholecystectomy with no residuals.

The veteran was afforded a VA examination in November 2000.  
At that time he reported throwing up an average of four times 
each week; he reported feelings of relief after vomiting, 
including reduced pressure on his stomach.  He reported 
waking four nights each week with reflux and heartburn which 
he treated with Maalox with varied results.  He complained of 
intermittent constipation and diarrhea.  He reported that he 
avoided spicy foods as well as alcohol and caffeinated 
beverages.  He reported that his weight was stable at 158 
pounds.  Physical examination disclosed that the veteran was 
thin and weighed 158 pounds; he was 69 inches tall.  He 
reported that his current medications included Zantac.  His 
abdomen was flat, and his bowel sounds were hyperactive.  The 
presence of a surgical scar was noted in the right upper 
quadrant.  Auscultation of the abdomen revealed hyperactive 
bowel sounds in all four quadrants, with no masses or 
organomegaly.  There was mild right upper quadrant tenderness 
to deep palpation and mild left lower quadrant tenderness to 
deep palpation.  No epigastric or periumbilical tenderness 
was elicited on examination.  Laboratory studies showed that 
the veteran's red blood cell count and hemoglobin were below 
the reference range.  The veteran was diagnosed with peptic 
ulcer disease, with hiatal hernia with nocturnal reflux, and 
with residual nontender scar post cholecystectomy right upper 
quadrant on the abdomen.

Specific schedular criteria

The veteran's gastrointestinal is currently rated as 20 
percent disabling under 38 C.F.R. § 4.114, DC 7305 (2000).  
Under that code, a 20 percent rating is warranted for 
moderate duodenal ulcer, with recurring episodes of severe 
symptoms two or three times a year averaging ten days in 
duration; or with continuous moderate manifestations.  A 40 
percent rating is warranted for moderately severe duodenal 
ulcer, with symptoms less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.
A 60 percent rating is warranted for severe duodenal ulcer, 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2000).

Alternatively, a 10 percent rating is warranted for mild 
symptoms associated with removal of gall bladder.  A 30 
percent evaluation is warranted for severe symptoms 
associated with removal of the gall bladder.  38 C.F.R. 
§ 4.114, Diagnostic Code 7318 (2000).

A 10 percent evaluation is warranted for hiatal hernia with 
two or more of the symptoms for the 30 percent evaluation.  A 
30 percent evaluation is warranted for hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation is warranted for hiatal 
hernia with symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2000).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive  
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113 (2000). 

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2000).

The Board observes in passing that certain provisions of 
38 C.F.R. § 4.114 were revised, effective July 2, 2001.  None 
of the diagnostic codes applicable to this case are being 
changed, however.  As discussed immediately below, the 
provisions of 38 C.F.R. § 4.112, concerning weight loss, are 
applicable to this issue and also have been changed.

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  The use of the term 
"inability to gain weight'" indicates that there has been a 
significant weight loss with inability to regain it despite 
appropriate therapy.  38 C.F.R. § 4.112 (2000).

The Board notes that, effective July 2, 2001, the provisions 
of 38 C.F.R. § 4.112 were revised.  See 66 Fed. Reg. 29486 - 
29489 (2001).  On and after that date, 38 C.F.R. § 4.112 
reads as follows:  

For purposes of evaluating conditions in 
§ 4.114, the term "substantial weight 
loss" means a loss of greater than 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer; and the term "minor weight 
loss" means a weight loss of 10 to 20 
percent of the individual's baseline 
weight, sustained for three months or 
longer.  The term "inability to gain 
weight" means that there has been 
substantial weight loss with inability to 
regain it despite appropriate therapy.  
"Baseline weight" means the average 
weight for the two-year-period preceding 
onset of the disease.  

66 Fed Reg. 29488.

In Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), it was 
held that "where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and we so hold will apply 
unless Congress provided otherwise or permitted (VA) to do 
otherwise and the Secretary did so."

In VAOPGCPREC 3-2000 (April 10, 2000), VA's General Counsel 
held that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-2000.

Analysis

Schedular rating

(i.) Comparison of the former and revised versions of 
38 C.F.R. § 4.112

As noted above, the provisions of 38 C.F.R. § 4.112 were 
revised effective July 2, 2001.  See 66 Fed. Reg. 29488 
(2001).

In accordance with VAOPGCPREC 3-2000, the Board has compared 
both versions of 38 C.F.R. § 4.112 and has determined that, 
while neither version uses terms that comport precisely with 
those used in DCs 7305 and 7346, the Board believes that the 
former version of 38 C.F.R. § 4.112 is more favorable to the 
veteran, since it allows for a finding of weight loss without 
resort to objective criteria which would, in the instant 
case, preclude a finding of weight loss.  The revised 
criteria define the terms "substantial" and "minor" weight 
loss, whereas the former criteria use, but do not define, 
terms such as "minor weight loss", and "appreciable loss" 
of weight.  The Board notes that the criteria for a 40 
percent evaluation under DC 7305, in contrast, require just 
"weight loss" associated with impairment of health, and the 
criteria for a 60 percent evaluation require "weight loss" 
which is productive of definite impairment of health.  The 
criteria for a 60 percent evaluation under DC 7346 require 
"material weight loss."

In any event, the record shows that the veteran's highest 
weight prior to the onset of his gastrointestinal disability 
in August 1968, as documented in service medical records, was 
140 pounds, and therefore his baseline weight under revised 
38 C.F.R. § 4.112 can be no higher than 140 pounds.  
Treatment reports and VA examinations on file since 1995 
consistently record the veteran's weight as being at least 
153 pounds at all times.  Since the veteran's weight since 
1995 has consistently remained at least 13 pounds above any 
baseline weight, the veteran can not be found to have 
experienced weight loss under the revised criteria of 
38 C.F.R. § 4.112.  Since application of the revised 
38 C.F.R. § 4.112 would therefore be less favorable to the 
veteran than application of the former criteria, the Board 
will evaluate the veteran's claim only under the former 
criteria.  See Karnas, supra. 

The Board notes that the RO has not had the opportunity to 
consider the application of the revised criteria of 38 C.F.R. 
§ 4.112 to the veteran's claim.  The Board has therefore 
considered the applicability of Bernard v. Brown, 4 Vet. App. 
384 (1993).  In Bernard, the Court held that before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

As discussed above, application of the revised criteria of 
38 C.F.R. § 4.112 would clearly be unfavorable to the 
veteran's claim, since the evidence on file indisputably 
shows that the veteran's weight at any point since 1995 has 
not fallen below any baseline weight correctly calculated 
under the revised 38 C.F.R. § 4.112.  Thus, the Board 
believes that the veteran has not been prejudiced by its 
consideration of the revised criteria of 38 C.F.R. § 4.112.

(ii.) Discussion

The veteran contends, in essence, that the evaluation 
currently assigned his gastrointestinal disability does not 
accurately reflect the severity of that disability.  He 
contends that he should be separately evaluated for his 
hiatal hernia, duodenal ulcer and residuals of gall bladder 
removal.  He also contends that he should be separately rated 
for the scar resulting from the operation to remove his gall 
bladder.

As noted previously, the assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The veteran's service-connected gastrointestinal disability 
has been rated as 20 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  The Board has reviewed the 
pertinent schedular criteria for the evaluation of 
gastrointestinal disorders, and has determined that the most 
appropriate rating criteria for evaluating the veteran's 
gastrointestinal disability is the criteria for hiatal 
hernias, 38 C.F.R. § 4.114, Diagnostic Code 7346.  The record 
demonstrates that the veteran has a hiatal hernia, and that 
he is experiencing associated symptoms such as epigastric 
distress, with numerous episodes of nausea and vomiting, 
which are productive of impairment of health.  Given that the 
veteran's current gastrointestinal symptoms are most 
consistent with the symptoms contemplated by the criteria for 
hiatal hernia, the Board concludes that the veteran's 
gastrointestinal disability is more appropriately rated under 
38 C.F.R. § 4.114, Diagnostic Code 7346.

An alternative diagnostic code is 38 C.F.R. § 4.114, DC 7305, 
pertaining to duodenal ulcer.  While the veteran, 
historically, has experienced symptoms associated with his 
duodenal ulcer, the evidence on file shows that the veteran's 
duodenal ulcer is currently well controlled with medication, 
and that the veteran is experiencing few symptoms associated 
with a duodenal ulcer.  Accordingly, the veteran is not more 
appropriately rated under DC 7305.
 
Another potential diagnostic code includes 38 C.F.R. § 4.114, 
DC 7318, for residuals of gall bladder removal.  As will be 
discussed below, however, the veteran neither alleges, nor 
does the evidence show, any current residuals associated with 
his gall bladder removal, other than a scar.  The veteran's 
gastrointestinal is therefore not more appropriately rated 
under DC 7318, and the Board therefore finds that DC 7346 is 
the most appropriate diagnostic code for rating the veteran's 
gastrointestinal disability.

The Board notes that VA treatment records show that the 
veteran was diagnosed on several occasions with 
gastroenteritis and gastritis in association with his 
complaints of nausea, vomiting and diarrhea.  Even assuming, 
however, that any noted diagnosis of gastroenteritis or 
gastritis represents a gastrointestinal disability for which 
service connection is not in effect, in the absence of any 
medical opinion identifying which gastrointestinal symptoms 
are attributable to the veteran's service-connected 
gastrointestinal disability and which symptoms are associated 
with any nonservice-connected gastrointestinal disability, 
the Board will consider all of the veteran's gastrointestinal 
symptoms as reported in VA treatment records as if they are a 
part of the veteran's service-connected disorder, for the 
purpose of addressing the proper evaluation assignable for 
service-connected gastrointestinal disability.  See 
Mittleider v. West, 11 Vet. App 181, 182 (1998).  

Review of the record demonstrates that the veteran has a 
small hiatal hernia, and that he experiences symptoms 
including recurrent epigastric distress, with nausea, 
vomiting, and, in some cases, diarrhea, as documented in VA 
treatment reports since 1995.  The treatment reports also 
show that the veteran reported a history of heartburn, and 
that he recently experienced dysphagia.  At his most recent 
VA examination in November 2000, the veteran reported that he 
continues to vomit and experience heartburn up to four times 
each week; the examination also disclosed that the veteran is 
slightly below his ideal weight, as described by a 
nutritional assessment in 1995, and the Board notes that the 
1995 nutritional assessment showed that the veteran was 
considered mildly malnourished.  Moreover, laboratory tests 
show that the veteran's red blood cell count and hemoglobin 
values are frequently below the reference range, although he 
has not been diagnosed with anemia.  

The record reflects that the veteran's gastrointestinal 
symptoms are not accompanied by any reported substernal or 
arm or shoulder pain.  Nevertheless, while the criteria for a 
30 percent evaluation for hiatal hernia are not completely 
met, in light of the symptoms and findings noted in VA 
treatment reports and on VA examinations, including symptoms 
such as diarrhea and evidence suggesting the presence of 
significant impairment of health, the Board concludes that 
the overall severity of the gastrointestinal disability 
supports elevation of the disability rating to the next 
higher evaluation of 30 percent under DC 7346.  However, the 
Board concludes that an evaluation in excess of 30 percent 
for gastrointestinal disability is not warranted.

In this regard, the Board notes that although the veteran 
reported in July 1997 that he last experienced 
gastrointestinal bleeding in 1995, treatment records on file 
from 1995 are in fact negative for any evidence of 
gastrointestinal bleeding, and the veteran has consistently 
denied, at least since 1997, any hematemesis or melena.  
Further, while the veteran's red blood cell count and 
hemoglobin values frequently were below the reference range 
on laboratory testing, he has not been diagnosed by either 
his treating or examining physicians with anemia.  

With respect to the fluctuations in the veteran's weight from 
1995 to 2000, with the exception of a short period in 1996 in 
which his weight loss was precipitated by a dramatic increase 
in weight, the veteran's weight has remained relatively 
stable, usually fluctuating no more than 20 pounds over a 
five year period.  Moreover, although the veteran was 
considered mildly malnourished in 1995, and was, as of 
November 2000, under his ideal weight, the nutritional 
assessment in 1995 nevertheless concluded that the veteran's 
nutritional status was adequate, and the veteran was actually 
only two pounds under his ideal weight at the time of his 
November 2000 examination.  In the Board's opinion, 
therefore, the evidence does not demonstrate any material 
weight loss associated with the veteran's gastrointestinal 
disability.

Moreover, the veteran has not alleged nor shown that he has 
experienced recurrent incapacitating episodes averaging 10 
days or more in duration four times or more each year 
associated with his duodenal ulcer.  Indeed, the veteran 
reported at his July 1997 examination that his duodenal ulcer 
was under control with medications, and while upper 
gastrointestinal series in July 1997 documented the presence 
of duodenal bulb deformity, the radiologist questioned 
whether the veteran even had an active duodenal ulcer.

Accordingly, as the evidence shows that the veteran's 
duodenal ulcer is currently well controlled by medication, 
and that, in any event, he has not recently experienced any 
incapacitating episodes of duodenal ulcer disease, or 
experienced any recent hematemesis, melena, anemia or 
material weight loss, and as the evidence otherwise does not 
demonstrate impairment of health to such an extent as to 
warrant a higher evaluation under DCs 7305 or 7346, the Board 
concludes that the evidence on file preponderates against 
assignment of an evaluation in excess of 30 percent for 
gastrointestinal disability.

The Board lastly notes that the veteran has requested that 
separate ratings be assigned for his hiatal hernia, duodenal 
ulcer and residuals of a cholecystectomy, as well as for the 
scar resulting from his gall bladder removal.  As already 
explained, 38 C.F.R. § 4.114 specifically prohibits the 
assignment of separate ratings for the referenced 
gastrointestinal disabilities.  The appropriateness of a 
separate rating for the scar resulting from the veteran's 
gall bladder removal is discussed in the next section.

Esteban considerations

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately.  See 38 C.F.R. § 4.25 (2000).  
One exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14 (2000), which states 
that evaluation of the same disability under various 
diagnoses is to be avoided.  See also Fanning v. Brown, 
4 Vet. App. 225 (1993).  The critical inquiry in making such 
a determination is whether any of the symptomatology is 
duplicative of or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate. Esteban v. Brown, 6 Vet. App. 259 (1994).

The medical evidence of record clearly establishes that the 
veteran has a scar of the right upper quadrant of the abdomen 
as a result of the referenced procedure.  The Board finds 
that a separate noncompensable evaluation is warranted for 
the scar resulting from the veteran's service-connected 
cholecystectomy under 38 C.F.R. § 4.118, Diagnostic Code 7805 
[scars, other].  The Board believes that granting a separate 
evaluation for the veteran's scar under the facts of this 
case is appropriate.
It is clear that the surgical scar constitutes a disability 
which is separate and distinct from the underlying 
gastrointestinal disability. 

With respect to the evaluation assigned the scar, on VA 
examination in November 2000, the scar was nontender upon 
objective demonstration.  Accordingly, a compensable 
evaluation under the provisions of Diagnostic Code 7804 
[superficial scars which are tender and painful on objective 
demonstration] is not warranted.  Moreover, the veteran has 
neither claimed, nor is there medical evidence showing, that 
the scar is poorly nourished or ulcerated, or that the scar 
is productive of any limitation of function.  Accordingly, a 
compensable evaluation under the provisions of 38 C.F.R. 
§ 4.118, DCs 7803 and 7805 is not warranted.
 
The Board specifically finds that the assignment of a 
separate noncompensable evaluation under Diagnostic Code 7805 
for the residual scar of the veteran's gall bladder removal 
is not duplicative or overlapping of any of the 
symptomatology for which the 30 percent evaluation is 
assigned under Diagnostic Code 7346.  A comparison of the two 
referenced diagnostic codes clearly shows that each relies on 
separate criteria for determining the level of disability 
assignable under each code.  Thus, a separate noncompensable 
rating under Diagnostic Code 7805 is not prohibited by 38 
C.F.R. § 4.14.  See also Esteban, supra.

Extraschedular evaluation

The law and regulations generally pertaining to 
extraschedular evaluations have been set out above and will 
not be repeated.

The RO considered an extraschedular disability rating under 
38 C.F.R. § 3.321(b) in its February 2001 Supplemental 
Statement of the Case.  Therefore, an extraschedular 
evaluation with regard to the veteran's service-connected 
gastrointestinal disability has also been considered by the 
Board.

The veteran has alleged that his gastrointestinal disability 
prevents him from working and that, in essence, his is an 
exceptional case.  "An exceptional case includes such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

The record reflects that the veteran stopped working in 1988 
immediately following an MVA in which he suffered numerous 
and significant orthopedic injuries.  While SSA records for 
the period after the accident do reference occasional 
gastrointestinal complaints, none of the records suggest that 
the veteran's gastrointestinal disability interfered with his 
employment.  Moreover, while the veteran informed his July 
1997 examiner of his belief that his gastrointestinal 
disability rendered him unemployable, the examiner did not 
indicate that the veteran's gastrointestinal disability in 
fact interfered with his employment.  Indeed, the examiner 
noted that the veteran's duodenal ulcer disability was well 
controlled with medication, and that there were no current 
residuals associated with the veteran's cholecystectomy, and 
he diagnosed the veteran with gastroesophageal reflux based 
on X-ray evidence only.  The November 2000 examiner also did 
not suggest that the veteran's gastrointestinal disability 
caused any interference with employment.  In essence, the 
veteran has not presented any evidence to show that his 
gastrointestinal disability has caused unusual interference 
with work other than that contemplated within the schedular 
standards.

In addition, the veteran neither contends, nor has submitted 
evidence tending to show, that his service-connected 
gastrointestinal disability requires frequent periods of 
hospitalization.  Furthermore, there is nothing of record to 
suggest that the schedular criteria set forth above are 
inadequate for the rating of the veteran's disability. 

In conclusion, the Board finds that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  Accordingly, the Board determines that 
the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted for gastrointestinal 
disability. 

In summary, a 30 percent disability evaluation is warranted 
for gastrointestinal disability under Diagnostic Code 7346, 
and a separate noncompensable evaluation is warranted for the 
residual scar of the veteran's gall bladder removal under 
Diagnostic Code 7805, for the reasons discussed above.  The 
benefit sought on appeal is granted to that extent. 







	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 70 percent for the 
veteran's service-connected PTSD is denied.

Subject to controlling regulations applicable to the payment 
of monetary benefits, a 30 percent evaluation for the 
veteran's service-connected gastrointestinal disability is 
granted. 

A separate noncompensable evaluation for the residual scar of 
the veteran's service-connected cholecystectomy under 38 
C.F.R. § 4.118, Diagnostic Code 7804 is granted. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

